DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 12 April 2021.
Claims 2-4 and 6 are still pending; Claim 1 has been cancelled; Claims 5, 7 and 8 have been withdrawn.
An amended Abstract has been received and overcomes the previous objection.
Arguments directed to the rejection of the previous claim set have been received and acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 12 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,414,258 has been reviewed and is ACCEPTED.

In the previous office action, the Double Patenting rejection misstated that the rejection was over US Pat. 10,414,528.  After a discussion with the Applicant’s Rep., it was determined that the correct patent number for the Terminal Disclaimer should be 10,414,258, which has been properly filed and accepted.






EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims:
Claim 5 is CANCELLED;
Claim 7 is CANCELLED;
Claim 8 is CANCELLED.

Allowable Subject Matter
Claims 2-4 and 6 are allowed.

The following is an examiner’s statement of reasons for allowance: the only outstanding rejections from the previous office action were double patenting rejections over the issued patent rom the parent case.  As the Double Patenting rejections have been overcome, the remaining claims appear patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON S DANIELS/Primary Examiner, Art Unit 3612